 2021-03912Case 2:21-cv-01188-BWA-JVM          Document 1-2 Filed 06/18/21 Page 1 of 23
                                                                                       . FI LE D
     A                                                                           2021 MAY 07 P 12M7


Section i6
                 .                     STATE OF LOUISIANA.


          NO.                                                       DIVISION:
                TÖlŸIAS REY, ]ÿIËI5ISMREY{ROBÈRT DÉNNY VIÈTORIA
              EMMERLINGgNICOLE WILLIAMSON AND ISÃBEL REYNOLDS
                                               VERSUS
            LCMC HEALTH CARE PARTNERS, LLC, LOUISIANA CHILDREN'S
            MEDICAL CENTER, CHILDREN'S HOSPITAL, and LCMC HEALTH
                               HOLDINGS, INC.
          FILED:
                                                         DEPUTY CLERIC

          PETITION FOR CLAŠS ACTIÓNMWSUIT RELATÉD TO INJUNCTÍVE
                        RELIERIIABILITYAND DAMAGES

                ÑOW INTÖ CÖUR(through undersigned counsel,. comes PlaiinitTs, who

          l r ng this lawsuit, individually and/or as representatives of all those similarly

          situatéd, and répresent as fóllöWs

                                               PARTIES

                                                   1.

                Nàmed as Plsintiffs and/oFPrópósed1Repfeseniativés of the Plàintiff Glass

          ("Petitioners¶ are:

                Melisa Rey; a person of the full age of niajority and a domicil d in the Parish

          of Orleans TöñíasRey, a person of the full age ofmajority and dömic iled in Orleariš

          Parish; Robert Denny, a person of the full age of majority and domiciled in Orleans

          Pafisli;Wietoria E nméfling a efsoinof the full a ê öf majòrity and dömiciléd in

          Öhleans Pafish; Nicole Williamson, a person of the full age of majority and

          domiciled in the Parish of Orleans and, Isabel Reynolds, person of the föll age of

          niajðrity and döinièilèd in thé Pari h öf Orleads

                                                    2.


 EXHIBIT
   B
                                                                                    VERIFIED
E-Filed                                                                              Tracy Lafonta
                                                                                 2021 MAY 07 P 01:16
 2021-03912Case 2:21-cv-01188-BWA-JVM           Document 1-2 Filed 06/18/21 Page 2 of 23
                                                                                           . FI LE D
                                                                               2021 MAY 07 P 12M7
                                                                                      CML
                     hildren's Hospital a non-profit corporation domiciled in the

          Orleans Louisiana Child en's Medical Center a non-profit corporatjon, om iled

          inïthë Parish of Orleans; d/b/s LCMC HéaltlîÃCMC HèaltlüHoldinss, Inë a nõn-

          Profit corporafion domieïled in the 13afish of Orleans S ate ofi.ouildana and LCMC;

          Health Care Partners, ELC;.a nön¢rofit corpöration domiciled in the Pafish of

          Orleans, State of Louisiana all reférred to as "ECMC Health" afe liable to your

          I)etitioners jö ntly and severally In a true and $i11 sum in excess of the jurisÒÏetÍonaj

          aniöuht ñëesssarÿ to obtairka jurÿ trial plus jñdicial interèst and cóst fröñi tlië daté

          ofjudicial demand until paid, for the following reasons, to wit

                                                          2 a.

                   LGMC Health is théowñer and/orliad cafey cuštòdy and ëontrol óf200 Hëárÿ

          Clay Avenue, which includes the foot print of the Louisiana Children%Medical

          Center, all surrounding parking areas, all aspects of the helicopter, heliport, fuel

          tankst pilöt station ðf any otheffeaturé ör strüetuéé sùppõrtins tlié heliëoptef ánd the

          heliport

                                      FACTUAL BACKGROUND

                                                     3.

                   Petitioners are residents, donticiliaries, and renters who, live in an area

          bóunded by the Mississijspi River tô thê Söùth, both hides Of Camp Strééf to the

          North; Valmont Sïreet to the East; and Exposition Boulévard to lie West.

          (collectively "Areas of Concern")

                                                     4.

                   Thefreas.of oneern are located within the fligl path f an MBB BIÈ117

          C-2 Seéial Numlher $228, manufactured thy Eurocopter DeutseÍíland GmbH,

          héli ópfer ównéd b) ECMC2Healtl£à d óperated: byMadian Anibùlañéé Servieëi

          Íne. (     hildren s I elihopÉer"), and o her 1 elicopters that air lif indiÿiduäls to

          LCMG Health.


E-Filed
 2021-03912Case 2:21-cv-01188-BWA-JVM         Document 1-2 Filed 06/18/21 Page 3 of 23
                                                                                      . FI LE D
                                                                                 2021 MAY 07 P 1247
                                                                                        CML
Section 16
                 Prior to January 1,QO20, LCMC Healtlnoperated a Í1eliport on its premises

          inimediately adjadent tö the3rsilroad fracksopeiated by N O. PublieïBelt Railéoad

          and Imrnediately adjacent to tlie exfension of Leake Avenue owned by the Úíty of

          New Orleans. Tlie location of thé heliport adjäeent tö the raikoad trãeks did not

          eëeafe an unreasollable fisk of harni nor did itéeate a eömpeäsable nuisance

                                                   6

                LGMC Health decided to add a nëùheliport loestiön ön its canipus and it

          constructed he new facility at its current and oNénding location in violation of the

          lawcwÏthout permission, without proper permijting, and without the liivolvement or

          inpùt óf úëighboring residénts and próperty öwáef , adequiréd bylaw to Wit.

                                                   7

                 On August 16, 201 , Eskew, Dumez and Ripple breated an Institutional

          Masíèi Plan ("IMP") for ECMOHeälth IFidehtifiéd a list ófpótential uses permittéd

          under the pomprehensive Zoning Ordinance s ("GZO"). Per the IMP, "Uses

          highlishte iitÿellow arê cùrrent/potential ùses of the LCMC Health öaïnpus."

          Alïhough the IÑIP idesfified thfee IndustÉial uses allowed undei the CZO! (1)

          helistop (2) heliport and (3) research and development, only "heliport" was

          hishlightëd i pêlloW. The final approvál of thé plaá shôwèd aáinglé hélipad in the

          rear at i orjginal location No perm t was óbtained.



                Octóbesöf 201ULCMC Heâlth filéd an applieätión with the Citý of Nés

          Orleans jo egnstruct a fourftory eashin-place eenfral fower and renovatiyn

          existing spaces There was no referencé to adding a new héliport to the töp of the

          foWet öfinfill1building   Thé abpliestión fófa éfmit Was noQränted t thatlinië.




E-Filed
 2021-03912Case 2:21-cv-01188-BWA-JVM             Document 1-2 Filed 06/18/21 Page 4 of 23
                                                                                         . FI LE D
     A                                                                               2021 MAV 07 P 12M7
                                                                                            CML
Section                   °       °                °           "®ª"              °
          unbbknownst to the City of New Orleans or its Safety and Permits office frongD17

          fö 2019 ECMC Health actually builtinëw hélipört on tejíof its foùë-störy fower

          despite haVing no pernlit.

                                                       10.

                  On Decàilbér 4 2019ta pefrnit application was filed forihe fii·st time for a

          "new helipad on Level 6 of Irifill Tower and 4 00 SF buildout pf a transport space

          ôiï Levél 5 öf Infill Tòùer." The pérmit was applied for and the permit wâs issüed

          after the construction wasfinished. In this application I C       Health claspfied the

          facility as a heliport which requires a condiiÎondysgpermit and rigorous Federal

          State; and City regülatöry requirerneñts inclùdin£the pafticipatión and inpùtsf

          neiglibors. The plans and specifications for the tower and heliportesl3owed diat it

          was designed a a "structurë used foi· the landing and take-off of lielicopters and

          havirig érviëe faciliíies fofsùèh aiferafEoFj5ròvidingfòriénnaúër basiiíg of šùch

          aircra " CZO, Article           6. The plans an specificaiions cape for the4following;

                  Fuel water separators (2)

             2 Fuel containment larik

             3 Fuel pipe;

             4 Jet fuel liñë;

             5. Foam storage tanks (2);

             6. Fuel dispénser cabinet;

             7. Fire supprèssion sysiërnBand

             8. Emergency fuel shut off

             The Tifth Floör Gravity Plan Zone C1" shows thë following additional sërvice

          fábilitiés for the heliEópter

             1.      I ilot le epingzoom;

             2       Flight planning office


E-Filed
 2021-03912Case 2:21-cv-01188-BWA-JVM          Document 1-2 Filed 06/18/21 Page 5 of 23
                                                                                      . FI LE D
                                                                                 2021 MAY 07 P 1247
                                                                                        CML
Section           6 Secen#Ms eeping won

             4        Bathroom with shower;

             5.       Seëónd öffiëe

                      Transport Center;

             7.       Support staff roodi;

             8        Data UPS;

             9.       Essential gear roona;

             10.      Meéhaniëal ròörn.

                                                   11a

                   On May 18 2p2Ò, ÜÒIk1C Nealth began using the new heliport, wliich locat on

          rëquifes helicópter¢flights directly ové yoûr petitiônèr's hönies as well a tskeoffs

          and)andings immediately adjacent to the neighborhood. Tlie flights, takeofTs and

          landÏngsyceur randomly at all hours ofÀhe day and night an emÍt deafenÍng sounds

          and vibrations siähificanféiióùshhéaùsé phýsical únd inental discôíáforï 15rópèrtý

          damagegand annpyance 14your PeÜngners, and any person of ordinary sensibdities

          thereby éoñstituting a nuisañee. ThEflishts, takêoffs and landings are.contiñuiñg.

                                                   12c

                   The pity ofNew Orleans through is safety and permit office were completely

          úñawarë the new hélipòrt lóôatiòn had bëen cónstruëted añd that flightsNëfê

          continuously operating frony the unpermitted heliport. In June of 020, emails

          amongst staff at the Safety and Permjts.Office state

             • "Can yod jsleasèüke a look a his location pénonally? It áppears they have
                   startèd buildinghnoving the helipad and have nó peémit! If this is öbrreet;
                   please issue SWO n inspectiòn This grpup needs to knowyhat the result is
                   ASAP "

             • "Yes wë really neëd tö repórt back tâthe coühcil person I'm où a dall with
               these pegple right now and the next meeting ihtomorrowgt 5pnt Note
               GOOGIR SATELLITE IMAGERY SHOWS A HELIPAD 4N A
               DIFFERENT LOCATION THAN THE DRAWINGS FOR THE PERMIT
               APPLICATION. Either way it is beyond SWCQit is comple and in use


                                                    s
E-Filed
 2021-03912Case 2:21-cv-01188-BWA-JVM           Document 1-2 Filed 06/18/21 Page 6 of 23
                                                                                           FILED
     A                                                                        2021 MAV 07 P 12M7
                                                                                     CML
           • "Helipadis in place, some sort of prefab attached to structure. T           eC
Sect      n fhcorporated idio the pérmit foi the máin structúre which is still unpermitted
             due to pïoperty managefnênt situation and the fuel storagê tahks "

             •     havejo a k is there ageason that diis was built and n9t pennitted properly "



                                                    13:

                 Instead of stopping the flights for its unperniitted heliport to apply for proper

          1½rniittingshiéh woüld liecessitafé.ensaginØith thé deiÉhbórs in thê rðëéss!

          I CfVICI ealth instifuted a misInformatÏon campáign directed a regulatorps well as

          täthe néighborhoôd

                                                    14c

                 LCMC Health misled regulators into elieving that its helipad.located pn top

          of the fôweWeould ôt be used s peññadeñt base (helijïort), a fåetòf ùsëd to

          detemiine the character fthe use. Specifically, ECM C Health utilized a permissible

          permit, which generally permitted but did not oblige them to use the Lakefront space;

          ò distract from the tiïíe ihquiry of whether tli hélipôít itsëlf, éould sërvë äs a

          Permanent base from wliich a helicopter can land and takeoff. The helicopter

          infrequently, if ever, used Lakefront Airport priör to the regulatory challenge The

          hélicópter hasé of operatións remáins éthe hospitàledolhé facilities ássóëiatea

          with a heliport

                                                    15.

                 I GMC Health nïisled neiglibors ahd thdùbliö after the lielicogerbgan

          9Perating pn May 18dD20 DecilŠel readings taken at that time registered in the 90

          104 dB&ange       According tö thë.CDC, these decibel réadings are eqùivälénf tô án

          approaching subway train or a footivall game.

                                                    16

                 MTowh1Eall ineetin¼s With nëiglíbóis, DefendanELCMC Health adnïitfed

          thaÜliere were no saiÈty išsues witli tl e olÉl ocation; ratlier, fhey sia ed that il e
                                                     6

E-Filed
 2021-03912Case 2:21-cv-01188-BWA-JVM               Document 1-2 Filed 06/18/21 Page 7 of 23
                                                                                             FILED
                                                                                       2021 MAV 07 P 12M7
                                                                                              CML
Sectio                                      °   °                                  °             TWÈ
          re cently argued because t would be more efTective for patient care. LCM C Health

          alsö inisreprésélûed thaf áll pkopet perntit          wefe obtainëd for tlie helipad

          construction Only upon learning of the extraordinary discomfortpxperienced by

          tlie néighborhoöd calised by overhead helicoptér flights, takeoffs ùnd hmdings, did

          I CMC Healtli's lifesaving narrative began to evolve

                                                       17..

                 LGMC Hêalth fóllowed the Town Hall méetings With á nes éânïpaign to

          clas(ify the heliport as a helistop, claiming for the fi    time iliat it was necessary to

          save the lites of ill clilldren

                                                       18.

                 On July 13, 20Ž0, Counsel for LCMCHealth sent ant email to the City of New

          Órleans S afety and Permits Department ("S & P") asking S &Ý to veéify the already

          éônstruéfed strüstùre bé dééinëd á liélistoji S & P séiít án éniail tolzóhínj

          administrator and     chiefpuilding offlöial asking "[C]an y'all make sure the new

          pennit for th helistop at Childrën's gets back%CPC forupdated approval tethe
          ppy



                 LGMC Health tells S&P that the líeliéópter i pênúúnêntlýbasèd átLakefront

          Airport and that because¿filme sensitive critical care air transport activity, Acadian

          frequently positions a helicopter at thefhelistop."        Without any backu]Pniaterial,

          FANréëords fliâht lógš;jte., S & P i sués a zônitig vërifiëatiön lederféonelùdinj

           la le helicopter's ime base i a helistop

                                                       20.

                 I CMC Hèaltli thfóush its officérs; genfs and pi-exiës; bešan®níarketitis

          campaign to vyifyayour Petitíòners y suggesting that they did not care of about

          saving babies.

                                                        7

E-Filed
 2021-03912Case 2:21-cv-01188-BWA-JVM          Document 1-2 Filed 06/18/21 Page 8 of 23
                                                                                          FILED
                                                                                   2021 MAV 07 P 12M7
                                                                                          CML
Section 16
                On information and belief the true motivafion for the relocation pfthe helipad

          was for flie financialjsin of Dëfendant



                                           CLASS ACTION

                                                    22

                 etitioners propose bring)ng this matter as ajlass achonggainst LCMÒ

          Health on the issûeif Injudétive Reliëf liability and daniagéL

                                                    23

                Petitioners propose to proceed on behalf of the fôllowing class of individuals

                Allyersons%ho aräfëšidents doiniciliaries; tenánts aíïd/or are lôcated
                in Orleans Parish who have suffered and continue tú sufTer damages
                including property damage and depreciation pf dieir homes asyell as
                15érsonal injury a a ésùk20fthe relocàtiön Of the LCM C Health heliporí
                and who reside in an4area bounded by the Mississippi Rivéëto the
                Šouth both ides oECarnp Stree to tlle Norìh; Valmonf Štreet 10 the
                East; nd:Ei óšitioïrBouleVard ö flié Wést

                                                    24

                Petitioners and all those similarly situated are entitled to have2this caùse of

          aciion inaistained as a class action jursuañí io Ear CEPc arE 591 et seg foEthe

          following reasong

             (a)Requiring thiinstitutioù of sepai ate lawsuits would pose a seriöns risléof
                incottsistent adjudications and earlier s parate determinations with a
                prejudicial effect onyubsequent litigants

             (b)Prosecution of separate actions woüld pose a serioüs threat of
                substantially impeding thec ability of class members( to protect their
                interest;

              e Any resi tance of I ability by the défendants would be applicable o all
                claims presented by all niembers of the clasši

             (d) here are comrnon Issues oflaw aml fact that predomiitate over hose
                issues that mightv ertain to individual cases;

             (e) The class action isgsuperior procedural vehicle for thefair and efficient
                 adjùdication öf this controversý, to wit:




E-Filed
 2021-03912Case 2:21-cv-01188-BWA-JVM           Document 1-2 Filed 06/18/21 Page 9 of 23
                                                                                         . FI LE D
     A                                                                             2021 MAY 07 P 12M7
                                                                                          CML
Section i
                     )Šµ h a method of proceeding would allow he            ourt to process all
                      rightful claims in one proceedin

                     )Íths desirable to concentrate all litigation in one forum; and

                (4)Cláss:actiòn is mainagéabl considéring theypportunilfto affórd
                   reasonable notice of significant phases pf the litigation to class
                   mémbersänd)permit distribution of recovery

                                        INJUNCTIVE RELIEF

                                                   25.

                The change of the location of the LÓh/IC Health heliport lìas apd contiñues to

          deprive your Petitioners of the enjoyment of their property       The noise level and

          vibrationnéaùsed by the re-loéstiòn of thë heliportshave and cõntinue tò causé

          damages to and interfere substantially pith your Petiëioner) enjoyment of their

          property

                                                   2&

                  our Petitjoners seek a mandátory injïmetibn requirmg LCMy Healtli jo

          rêlocate its heliport to atf arëa which ill notùontinue tö cause dañíages and iñterferê

          substantiálly with yoùr Pentioner's enjoyment of their property

                                                   27..

                Yòùr Petitiöners in thé akernative are seekiùg a mandato®injúnótiön

          requiring Defendants to abate the noise and vibrations so tliat it does not continue to

          damagé and interfereKsubstantiallý with .your Petitioner's enjopment of their

          $roisertýc

                                     LIABILITY AND DAMAGES

                                                   28.

                Púrsùadt tolac C.C;srtsc667-6694CMC2Héalth has sn affinúátivé düty ïìot
          to use its property in a manner that unreasonalŠly deprives tl eir neijghbors o

          rêásoñablë énjoyñiént of thêir neighbóring property and/or höiñê. Thë noiss hád


E-Filed
          Case 2:21-cv-01188-BWA-JVM             Document 1-2 Filed 06/18/21 Page 10 of 23
 2021-03912                                                                             . FI LE D
                                                                               2021 MAY 07 P 1247
                                                                                      CML
Sectio             n emanat ng fæn1 61e oqa on o he he          ad an usegthe hel

          caused physical discomfort, physical and mental njury, property damage and

          annoyanéë thereby èónstitutins aznuisance         L CMC Héaltli has éare èùstódy alid

          control of the helipad and knew or; in the exercise of reasonable care should have

          knowh that thé use and location of its helicopteriand heliport would and continùès

          fo caùsé damage to yòúrjetitionérs in violation of La. C C arts 667-669c LCMC

          Health knew or shoùld have known that thepew heliport location would create art

          uni·êasonable fisk öf hann to ýoùr pétitiöners i viòlätiön of La. C.C; arts 2315 and

          2317.

                                                     29

                  Ás a diréct and róximatereause öf th aötions and ihaëtiòns ófLCMC Hëalth

          Petitioners sustained damages tha include but are not limited to, the following

                        (1)Hearing loss;
                        (2)Sl eëp distúrbarice

                        (Û MentaÚleayh ssues;

                        (4)Dimidutión of ropettý valüe

                        (5jPropéfty damage

                        (6)Loss of use of their property;

                        (7)Cost to têmediaté théir prõpertý;

                        (8)Physical and mental suffering;

                        (9)Inconvenience;

                        (10) Pãstgprésent ánd futùré niëdiëalixpensës; atíd

                        (11) fast present and future physical3nd mental pain and suffering.

                  WHEREFORE Petitioners and tlìose similarly situated pray that this matter

          bé öfdéfedMpfòeëë& ás a éléss actiön areaftèElešâl déläy and due proceédinâs

          ha4 there be judgment rendéred ih favor of your Petitioners3nd thosepimilarly

          situated for it.yermanent injünctive reliëf; and damasèš and against Children's

                                                     10

E-Filed
          Case 2:21-cv-01188-BWA-JVM          Document 1-2 Filed 06/18/21 Page 11 of 23
 2021-03912                                                                              FILED
                                                                          2021 MAY 07 P 12f47
                                                                                 CMI.
                  1, Louisiana Children?s Mediòal Center LCMOHealth Care PartMhŸ€OURT

          and LCMG Health HoldingsJnc Héalth are liable to your Petitioners jointly and

          sevërälly in a true and full smn iñ excess of thé jurisdictional aniount itecessary to

          obtain a jury trial pIns judicial interest and cost from thefate oÚndicial demand

          until pâid.

                                                 RespeátfùIly subtriifted

                                                 TIIE LAw OFFICE OF CIIRISTOPIIER B RUNO




                                                 ChiistopherBruno Bar No. 18818
                                                 807 Höwärd Ave
                                                 New Orléans LA 70113
                                                 Telephohët(504) 581-8222
                                                 Direct dial (504) 606-8093
                                                 Facsimi e:3504) 814-7933
                                                 Email: chris@cjbranolmácom


                                                 and

                                                 BRUÑO & BRUNO



                                                 Joseph M Bruno, Bar No. 3604
                                                 855 Baronne St
                                                 ÑehÖÉIeans A 7Úl13
                                                 Telephone: (504) 525-1335
                                                 Fäcsimiley504) 561 6775
                                                 Email: jbruno@bEùnobrúnolan.com

                                                 arïd

                                                 IÜEFER & IÜËFER




                                                    11

E-Filed
          Case 2:21-cv-01188-BWA-JVM        Document 1-2 Filed 06/18/21 Page 12 of 23
 2021-03912                                                                       FILED
     A                                                                      2021 MAY 07 P 12247
                                                                                   CMi_
  BCdOn        6




                                              Megán C. Kiefèr;¾ar No. 32882
                                              2310 Métâirie Road
                                              Métairie LA 70001
                                              Telephone- (504) 828-3313
                                              Facsimile (504) 828-0024
                                              Emiil megan@kieferlaw.com

                                              Attorneysfor Pfahntiffs


          PLEASE SERVE:

          LCMC.Health Hohlings, Inc.
          Through its agent for service of process;
          Jody B. Martin
          200 Henrý Clay Avenue
          Néw Orleans, La 70118

          LGMC Heälthcafe Paffnérs, L.L.C.
          Through its agent for service of process
          Jody B. Martin
          200 Heliry Clay Avenue
          New Orléans, La 70118

          Cliildren's Hospifal
          Throngla its agents
          Krystle Duplessis
          200 Heliry Clay Avenue
          New Qrleans, LA 70118

          Là Children's Médical Ceitier
          Thróúgh its agent for service of process
          Jody B. Martin
          200 Henry ClayAvenue
          New Orleans, L a 70118




                                                 12

E-Filed
                   Case 2:21-cv-01188-BWA-JVM Document 1-2 Filed 06/18/21 Page 13 of 23
ATrónNEY'SNÁtòIri                 Iderer cgan c32tm2
AND ADDRESS                       231QMetairicRoad,Ipctairic;LA70001

                        CIVIL DISTRICT töTJRT FOR THE PARISH ÖÈíORLÈAN5
                                                              STATE OF LOÙISIÁNÀ
              NOp2021303912                                       DIVISION: A                                                SECTION: 16
                                                                REY(T OMAS ET AL
                                                                           Versus
                                         LCMC HEALTH CARE PARTNERS, LLC ET AL
                                               CITATION
 TOs                    11 CHILDREN'S MEDICAL CENTER
"IHROUGH:               ITS AGENT FORISÉRVICÈ ÖF PROCESS: JODYB MARTIN
                        200 HÉNRŸCLAÈÁVEÑÙE, NEVÍÓRËEAÑS, Í,Á 11 8
YOU HAVE BEEN SUEDi
Yéu must eiíher complysyüh the demand contained in the
PETÍÝÌOÑ FORÉLA S ÂCYIÓN ÈÀÈSUIT REÈÁTED TO INJÚCTIVÈ RELIEF LIÁBi$1TÝ ÀND
DAMAGES
a certified copy of which accömpanies this öitation, or file an answer or other legid pleading in the bffice of the
Clerk of this Court Room 402p Civil CouryBuildingS21 Lopola Avenue, New OrleänsnLAywithin fifteen (15)
days after the servicè hereóf under penalty of default.
                                        ADDITIONAL INFORMATION
      Legal assistance is advisable If you want a lawyer and can†Íind one, you may call the NewOfleans
      Lawyér Referral Serviëè al 504-561 8828 This Refeiral Serviée operates in conjunètion with ihö New
        Orleans Bâr Associatiën(If¼où qualify you may be ent(lied Id free legal assistande through Soüth ast
          ouisiana Legal Services (SI S) al 877è521 6242 or 5042529-1000
        ********COURT PEllSONNEL ARE NOT PERMITTEDYO GIÝE LEGAL ADVICE*
IN WITNESS HEREOF,I have hereunt6set my hand and offix the sent of the Civil District Court for the
Parish of OriennWState of LA May 10, 2021
Clerk!s OfficesRoom 402, Civil Couets                                                   CHELSEY RICHARD NAPOLEON, Clerk of
421 LoyoIn Avenue                                                                       The Civil District Court
Nejv OrIhnns LA                                                                         for the Parish of OrIenns

                                                                                        . Jasmine Brynnt, Deputy Clerk
                                                                  SHERIFF'S RETURN
                                                              ( for use o f proëcss serveis only)
                             PERSONALSERVICE                                                                   DOMIC11ARYSERVICE
On this             day of                                     served a copy of   On this             day or                                        served a copy of
1he withm                                                                         the withm
PETITíON FOlt CLASS ACTION LAWSl]IT R LATED TO IN.It)CTIVE                        l'ETITION FOlt Cl.:ASS ACTION LAWSl]iT RELATED TO INJOCTIVE
RELil       LIABi ITY AND bÅhìACE                                                 ltELì£ls LIABILITY AND hAMÄC 8
ON LA. CiliLbitENis hiEDICA L CEN t                                               OÍd LA      illbDRIN'ÉÂÍßDióALCENYER
  ROUG ITS ACEN i it 8 tV If0F l'itOCEâs ODY B                                    THROUGHsl%AC             T FOlt$ RVíCE OF 'ROC                  OD Y IL
MARTIN
                             Returned the same day                                by leaving same at the dwelling house or usual.place of abode in the hands of
                                               No                                                            .                   .     . a perse of suitable age and
                                                                                  dscretlen residing therin as a memixr of the domicilbry establishrnehovhose
Deputy Sheriff e                                                                  nime ánd other facti cenected w ith this service I fèarned by interrogating
                                                                                  HIMMER the said LA CIll LDIt EN S MEDICA L CENTElt bemg shsent frorn
Mlenge $                             .                                            the domicile at time orsaid service
                                / BNTE RED /
                   PAPER                             RETURN                                                                        No.
                                                                                   eputy Sheriff of
        e SERIAL No                DEMRY                      PA RISH




     ID: 10696776                                                         Page 1 of 1
                Case 2:21-cv-01188-BWA-JVM Document 1-2 Filed 06/18/21 Page 14 of 23


ATTORNEY'S NAME:              Kiefer, Mega l C 32882
AND ADDRESS:                  2310 Metairic Road , Metairie, LA 70001

                        CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                                         STATE OF LOUISIANA
              NO: 2021-03912                                  DIVISION: A                                              SECTION: 16
                                                           REY, TOMAS ET AL
                                                                     Versus

                                    LCMC HEALTH CARE PARTNERS, LLC ET AL
                                                CITATION
TO:                     LA. CHILDREN'S MEDICAL CENTER
THROUGH:                ITS AGENT FO SERVICE OF PROCESS: JODY B. MARTIN
                        200 HENRY CLAY AVENUE, NEW ORLEANS, LA 70118
YOU HAVE BEEN SUED:
You must either comply with the de nand contained in the
PETITION FOR CLASS ACTION LAWSUIT RELATED TO INJUCTIVE RELIEF, LIABILITY AND
DAMAGES
 a certified copy of which accompar ies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.
                                         ADDITIONAL INFORMATION
       Legal assistance is advisable. f you want a lawyer and can't find one, you may call the New Orleans
       Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
       Orleans Bar Association. If yqu qualify, yOu may be entitled to free legal assistance through Southeast
       Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.
       ********COURT PERSONhEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE********
IN WITNESS HEREOF, I have h3reunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA Mt y 10, 2021
Clerk's Office, Room 402, Civil C3nrts                                           CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue                                                                The C v District Court
New Orleans, LA                                                                  for e a           le s
                                                                                 Sta    f
                                                                                 b
                                                                                   as ine ry ,       u Clèrk
                                                             SHERIFF'S RET
                                                         (for use of process servers only)
                       PERSONAL SERVICE                                                                 DOMICILIARY SERVICE
On this         day of                       served a copy of              On this               day of                                        served a copy of
the within                                                                 the within
PETITION FOR CLASS ACTION LAWSUIT RE ATED TO INJUCTIVE                     PETITION FOR CLASS ACTION LAWSUIT RELATED TO INJUCTIVE
RELIEF, LIABILITY AND DAMAGES                                              RELIEF, LIABILITY AND DAMAGES
ON LA. CHILDREN'S MEDICAL CENTER                                           ON LA. CHILDREN'S MEDICAL CENTER
THROUGH: ITS AGENT FOR SERVICE OF PROCESS: JODY B.                         THROUGH: ITS AGENT FOR SERVICE OF PROCESS: JODY B.
MARTIN                                                                     MARTIN
                       Returned the same day                               by leaving same at the dwelling house, or usual place of abode, in the hands of
                                          No.                                                                                     a person of suitable age and
                                                                           discretion residing therein as a member of the domiciliary establishment, whose
Deputy Sheriff of                                                          name and other facts connected with this service I leamed by interrogating
Mileage: $                                                                 HIM/HER the said LA. CHILDREN'S MEDICAL CENTER being absent from
                                                                           the domicile at time of said service.
                            / ENTERED /
                                                                                                           Returned the same day
                    PAPER                       1ETURN
                                                                                                                             No.
                                                                           Deputy Sheriff of
         sERIAL NO.           DEPUTY                     PARISH




      ID: 10696776                                                 Page 1 of 1
                    Case 2:21-cv-01188-BWA-JVM Document 1-2 Filed 06/18/21 Page 15 of 23
ATrónÑ EY'S NÁ M E i                I e erhcgan C 32 8 82
WD A DDRESS:                        2310 Metairic Road lyctaliic;IA70001

                         CIVIL DISTRICT töTJRT FOR THE PARISH ÖF DRLÈAN5
                                                                STATE OF LOUISIÃNÀ
               NO: 2021303912                                       DIVISION: A                                               SECTION: 16
                                                                  REY(T OMAS ET AL
                                                                            Versus
                                           LCMC HEALTH CARE PARTNERS LLC ET AL
                                                                         CITATION
TOi                      CHILDREN'S HOSPITAL
THROUGH:                 ITS AGENTShKRYSTLE DUPLESSIS6
                         200 HÉNÈŸCLAfÁVENUE, NEW ÓRÈEAÑS, i,Á 011 8
YOU HAVE BEEN SUED:
You must eilher complydvhh the demand contained in tile
PETNION FORÉLA S ÂCTÍON EAWSUÉ REÈÁTED TO INJÚÒTIVE RELIEF LIÁBiÜlTŸŽND
DAMAGES
a certified copy of which apcompanies this óitation, or file an answer or othär legal pleading in the office. f lhé
Clerk f this Court Room 402 Civil CouryBuildingS21 Loÿola Avenue New Orleans LAywithin fifteen (15)
days after the servicè hereóf under penalty of default.
                                         ADDITIONAL INFORMATION
        Legal assistance is advisable Ifpeu want a lawyer aml can't find one, you may call the New Orleans
        Lawyér Referral Serviëe al 504-561 8828. This Referral Serviée operates in conjunètion with ihö New
        Orleans Ba Associatiön If yoù qualify you may be ent(tied to free legal assisiande thro gh Soüth ast
        Louisiana Legal Serviöes (SLLS) al 877è52146242 or 504252941000
         *******COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE
IN WITNESS HEREOF I hav6hereunt6set my hand and affix the sent of the Civ I District Court for the
Par sEQfi)rlen Spùe of LA May 10 2021
Clerk!s Office Room 402, Civil Couets                                                     CHELSEY RICHARD NAPOLEON, CIerk of
 21 LoyoIn Avenue                                                                         TI e Civil District Court
New OriennpLA                                                                             for the Parish of OrIenns
                                                                                           by
                                                                                         . Jasm ne Brynnt, Deputy CIerk
                                                                    SHERIFF'S RETU RN
                                                                ( for use o f proëcss servers only)
                              PERSONALSERVICE                                                                   DOMICIllARYSERVICE
on this              day of                                     sn·ved a copy of   on thl.s            day of                                        served a copy of
1he with n                                                                         the withm
l'ETITION liOlt CLASS ACTION LAWSl]IT ltELATED TO INJa]CTIVE                       l'ÉTITION¥OltCl.:ASS ACTION LAWßl]iT RELATßl) TO INit]€TiV ID
             IAll      AN     l)Å   ACES                                           it£LI£14 LIAl3iLITY AND DA MAC
ON C ilLDitEN's líOSr ìTA L                                                            CliíLDÃtEÑ ÍÍOSIi ÅL
1HROUGH ITSAC£NT          ltY TLÈDL 'L S$ÍS                                        ÈM odGH ITÃACßNT& Ki T              ÉS
                              Ñc n-ned the same dah                                byleaving same at the dweillng he se or usual place o[abo      in the hands of
                                                                                                                 .                      a person of suitable a gå and
                                                                                    dscretion residmg thesem as a membs et the darnic ileiry establishmentMose
beputy Sheriff er                                                                   mme and other facts connected with this servie earned by interro gating
Mi cay $                                                                            HIM/H£R the said C I II LDit EN'S I LOSI'ITA L being absent from the dænleile at
                                                                                   ·time ofsnid service
                                 /£NTER£b /
                    PAPHR.                            RETO RN                                                                      No.




      ID: 10696775                                                         Page 1 of 1
              Case 2:21-cv-01188-BWA-JVM Document 1-2 Filed 06/18/21 Page 16 of 23


ATTORNEY'S NAME:              Kiefer, Mega i C 32882
AND ADDRESS:                  2310 Metairic Road ,.Metairie, LA 70001

                      CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                                       STATE OF LOUISIANA
             NO: 2021-03912                                 DIVISION: A                                               SECTION: 16
                                                         REY, TOMAS ET AL
                                                                    Versus

                                     LCM CHEALTH CARE PARTNERS, LLC ET AL
                                                                CITATION
TO:                   CHILDREN'S HC SPITAL
THROUGH:              ITS AGENTS: KI YSTLE DUPLESSIS
                      200 HENRY CLAY AVENUE, NEW ORLEANS, LA 70118
YOU HAVE BEEN SUED:
You must either comply with the de mand contained in the
PETITION FOR CLASS ACTION LAWSUIT RELATED TO INJUCTIVE RELIEF, LIABILITY AND
DAMAGES
 a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.
                                         ADDITIONAL INFORMATION
       Legal assistance is advisable. f you want a lawyer and can't find one, you may call the New Orleans
       Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
       Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
       Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.
       ********COURT PERSON1 EL ARE NOT PERMITTED TO GIVE LEGAL ADVICE********
IN WITNESS HEREOF, I have h3reunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA Mt y 10, 2021
Clerk's Office, Room 402, Civil C3nrts                                          CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue                                                               The i l District ourt
New Orleans, LA                                                                 for e ar of        ns
                                                                                Sta    f
                                                                                b
                                                                                  as ine rya t, e     lerk
                                                           SHERIFF'S RE
                                                       (for use of process servers only)
                          PERSONAL SERVICE                                                             DOMICILIARY sERVICE
On this            day of                              served a copy of   On this               day of                                        served a copy of
the within                                                                the within
PETITION FOR CLASS ACTION LAWSUIT RELATED TO INJUCTIVE                    PETITION FOR CLASS ACTION LAWSUIT RELATED.TO INJUCTIVE
RELIEF, LIABILITY AND DAMAGES                                             RELIEF, LIABILITY AND DAMAGES
ON CHILDREN'S HOSPITAL                                                    ON CHILDREN'S HOSPITAL
THROUGH: ITS AGENTS: KRYSTLE DUPLESE IS                                   THROUGH: ITS AGENTS: KRYSTLE DUPLESSIS
                          Returned the same day                           by leaving same at the dwelling house, or usual place of abode, in the hands of
                                            No.                                                                                  a person of suitable age and
                                                                          discretion residing therein as a member of the domiciliary establishment, whose
Deputy Sheriff of                                                         name and other facts connected with this service I leamed by interrogating
Mileage: $                                                                HIM/HER the said CHILDREN'S HOSPITAL being absent from the domicile at
                                                                          time of said service.
                             / ENTERED /                                                                  Returned the same day
                  PAPER                         1ETURN                                                                      No.
                                                                          Deputy Sheriff of
        SERIAL NO.             DEPUTY                  PARISH




      ID: 10696775                                                Page 1 of 1
                    Case 2:21-cv-01188-BWA-JVM Document 1-2 Filed 06/18/21 Page 17 of 23
ATrónÑ EY'S NÁ M E i               I e erhcgan C 32 8 82
WD A DDRESS:                       2310 Metairic Road lyctaliic;IA70001

                         CIVIL DISTRICT töTJRT FOR THE PARISH ÖF DRLÈAN5
                                                               STATE OF LOUISIÃNÀ
              NO: 2021303912                                       DIVISION: A                                                SECTION: 16
                                                                 REY(T OMAS ET AL
                                                                            Versus
                                          LCMC HEALTH CARE PARTNERS, LLC ET AL
                                               CITATION
TOí                      LCMC HEALTHCARE PARTNERS, L.L C.
THROUGH:                 ITS AGENT FÖR SÉRVICÈ ÔF PROCESS: JODYB MARTIN
                         200 HÉNÈŸCLAfÁVENUE, NEV/ÓRÈEAÑS, i,Á 011 8
YOU HAVE BEEN SUED:
You must eilher complydvhh the demand contained in lite
PETNION FORÉLA S ÂCTION EAWSUÉ REÈÁTED TO INJÚÒTIVE RELIEF LIÁBiÜlTŸŽND
DAMAGES
a certified copy of which apcompanies this óitation, or file an answer or other legal pleading in the office. f lhé
Clerk f this Court Room 402bCivil CouryBuildingS21 Loÿola Avenue, New Odeans LAywithin fifteen (15)
days after the servicè hereóf under penalty of default.
                                         ADDITIONAL INFORMATION
        Legal assistance is advisable Ifpeu want a lawyer and can4 find one, you may call the New Orleans
        Lawyér Referral Serviëe al 504-561 8828. This Referral Serviée operates in conjunètion with ihö New
        Orleans Ba Associatiön If yoù qualify you may be ent(tied to free legal assisiande thro gh Soüthèast
        Louisiana Legal Serviöes (SLLS) al 877è52146242 or 504252941000
         *******COURT PERSONNEL ARE NOT PERMITTED TO GIVE LEGAL ADVICE
IN WITNESS HEREOF I hav6hereunt6set my hand and affix the sent of the Civ I District Court for the
Par sEQfi)rlenó Spùe of LA May 10, 2021
Clerk!s Office Room 402, Civil Couets                                                     CHELSEY RICHARD NAPOLEON, CIerk of
 21 LoyoIn Avenue                                                                         TI e Civil District Court
New OriennsjLA                                                                            for the Parish of OrIenns
                                                                                           by
                                                                                         . Jasm ne Brynnt, Deputy CIerk
                                                                   SHERIFF'S RETU RN
                                                               ( for use o f proëcss servers only)
                              PERSONAL S ERV ICE                                                                DOMIC11ARY SERVICE
On this              day of                                     sn·ved a copy of   On this             day of                                        served a copy o
1he withm                                                                          6e withm
l'ETITIONliOlt CLASS ACTION LAWS0lT ltELATEI) TO INJOCTIVE                         l'ÉTITIONllOltCl.:ASS ACTION LAWS0iTRELATKb TO INJO€TIVID
RELißI LIABlLITY AND bÅMACES                                                       it£LI£1t, LIAl3ILITY AND        AMAC S
   I         Ni   t iÅ       t L.                                                        LCÀic Ü£AÈŸíícAÍtÉ I A tTN R8, LLË
1HROUGR ITS AC£NT IOlt ßßltV CE 01 l' tOC£                     ObY Ba              THROUGHsl%AC             T I Olt$ RVIC O          'ROC          ObY IL

                              Returned the same day                                by leaving same at the dwelling heuse or usual place ornbode in the hands of
                                                No                                                             .                  . .   . a perse of suitable age and
                                                                                   dscretlen residing therin as a memb:5· of the domicilbry establishrnM ivhose '
Deputy Sheriff er                                                                  nime and other facti cenected with this service I léarned by interro gating
                                                                                   HlM/HER the said LCMC llEA LTilCA itE l'ARTNERS, liLCdeing absent
Mileage $                             .                                            from lhe domic ile aj tirne orsald service
                                 / BNTERED /                                                                       l cïurned the same day
                    PAP£R                             RETURN
                                                                                    eputy Sherift or
        e SERIAL No                 DE K]TY                    PA RISH




     ID: 10696774                                                          Page 1 of 1
                Case 2:21-cv-01188-BWA-JVM Document 1-2 Filed 06/18/21 Page 18 of 23


ATTORNEY'S NAME:          Kiefer, Megt n C 32882
AND ADDRESS:              2310 Metairia Road , Metairie, LA 70001

                     CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                                      STATE OF LOUISIANA
              NO: 2021-03912                               DIVISION: A                                             SECTION: 16
                                                        REY, TOMAS ET AL
                                                                  Versus

                                LCMC HEALTH CARE PARTNERS, LLC ET AL
                                                               CITATION
TO:                  LCMC HEALTHCARE PARTNERS, L.L.C.
THROUGH:             ITS AGENT FOI SERVICE OF PROCESS: JODY B. MARTIN
                     200 HENRY CLAY AVENUE, NEW ORLEANS, LA 70118
YOUHAVEBEENSUED:
You must either comply with the demand contained in the
PETITION FOR CLASS ACTION LAWSUIT RELATED TO INJUCTIVE RELIEF, LIABILITY AND
DAMAGES
 a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civi Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under enalty of default.
                                          ADDITIONAL INFORMATION
       Legal assistance is advisable. If you want a lawyer and can't find one, you may call the New Orleans
       Lawyer Referral Service at 504-561-8828. This Referral Service operates in conjunction with the New
       Orleans Bar Association. If yqu qualify, you may be entitled to free legal assistance through Southeast
       Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.
       ********COURT PERSON1 EL ARE NOT PERMITTED TO GIVE LEGAL ADVICE********
IN WITNESS HEREOF, I have h reunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA May 10, 2021
Clerk's Office, Room 402, Civil C mrts                                        CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue                                                             The    1 District ourt
New Orleans, LA                                                               for e ari of          s
                                                                              Stat
                                                                              by
                                                                                s ne B an ,      u C rk
                                                           SHERIFF'S RET
                                                      (for use of process servers only)
                       PERSONAL sERvICE                                                              DOMICILIARY SERVICE
On this         day of                       served a copy of           On this               day of                                       served a copy of
the within                                                              the within
PETITION FOR CLASS ACTION LAWSUIT RELATED TO INJUCTIVE                  PETITION FOR CLASS ACTION LAWSUIT RELATED TO INJUCTIVE
RELIEF, LIABILITY AND DAMAGES                                           RELIEF, LIABILITY AND DAMAGES
ON LCMC HEALTHCARE PARTNERS, L.L.C.                                     ON LCMC HEALTHCARE PARTNERS, L.L.C.
THROUGH: ITS AGENT FOR SERVICE OF PROCESS: JODY B.                      THROUGH: ITS AGENT FOR SERVICE OF PROCESS: JODY B.
MARTIN                                                                  MARTIN
                       Returned the same day                            by leaving same at the dwelling house, or usual place of abode, in the hands of
                                      No.                                                                                      a person of suitable age and
                                                                        discretion residing therein as a member of the domiciliary establishment, whose
Deputy Sheriff of                                                       name and other facts connected with this service I learned by interrogating
Mileage: $                                                              HIM/HER the said LCMC HEALTHCARE PARTNERS, L.L.C. being absent
                                                                        from the domicile at time of said service.
                        / ENTERED /                                                                     Returned the same day
                PAPER                        RETURN                                                                       No.
                    /                       /|                          Deputy Sheriff of
         SERIAL NO.        DEPUTY                     PARISH




      ID: 10696774                                              Page 1 of 1
                   Case 2:21-cv-01188-BWA-JVM Document 1-2 Filed 06/18/21 Page 19 of 23
ATrónNEY'SNÁtòIri                 Iderer cgan c32tm2
AND ADDRESS                       231QMetairicRoad,Ipctairic;LA70001

                        CIVIL DISTRICT töTJRT FOR THE PARISH ÖÈíORLÈAN5
                                                              STATE OF LOÙISIÁNÀ
              NOp2021-03912                                        DIVISION: A                                              SECTION: 16
                                                                REY TOMAS ET AL
                                                                           versus
                                         LCMC HEAUTH CARE PARTNERS; LLC ET AL
                                               CITATION
TO                      LCMC HEALTH HOLDINGS, INC
IHROUGH:                ITS AGENT FORISÉRVICÈ ÖF PROCESS: JODYB MARTIN
                        200 HÉNRŸCLÁÈÁVEÑÙE, ÑÉÝÓRËEAÑS, Í,Á 118
YOU HAVE BEEN SUEDi
Yéu must eiíher complysyüh the demand contained in the
PÈTÍÝÌOÑ FORÉLA S ÂCYIÓN ÈÀÈSUIT REÈÁTED TO INJÚCTIVÈ RELIEF LIÁBi$1TÝ ÀND
DAMAGES
a certified copy of which accömpanies this öitation, or file an answer or other legid pleading in the bffice of the
Clerk of this Court Room 402pCivil CouryBuilding;321 Lopola Avenuej New OrleänsnLAywithin fifteen(15)
days after the servicè hereóf under penalty of default.
                                        ADDITIONAL INFORMATION
      Legal assistance is advisable If you want a lawyer and can†Íind one, you may call the NewOfleans
      Lawyér Referral Serviëè al 504-561 8828 This Refeiral Serviée operates in conjunètion with ihö New
        Orleans Bâr Associatiën(If¼où qualify you may be ent(lied Id free legal assistande through Soüth ast
         ouisiana Legal Services (SIgS) al 877è521 6242 or 5042529-1000
       ********COURT PEllSONNEL ARE NOT PERMITTEDYO GIÝE LÉGAL ADVICE
IN WITNESS HEREOF I have hereunt6set my hand and offix the sent of the Civil District Court for the
Parish of Orienn#State of LA May 10, 2021
Clerk!s OfficesRoom 402, Civil Couets                                                   CHELSEY RICHARD NAPOLEON, Clerk of
421 LoyoIn Avenue                                                                       The Civil District Court
Nejv OrIhnns LA                                                                         for the Parish of OrIenns

                                                                                        . Jasmine Brynnt, Deputy Clerk
                                                                  SHERIFPS RETURN
                                                              ( for use o f proëcss serveis only)
                             PERSONALSERVICE                                                                   DOMIC11ARYSERVICE
On this             day of                                     served a copy of   On this             day of                                      served a copy e
1he withm                                                                         the withm
r£TITíONliOlt CLASS ACTION LAWSl]IT R LATED TO IN.It)CTIV£                        l'ÉTITION llOlt Cl.:ASS ACTION LAWSl]iT R£LAT£u TO INJOCTi V£
R£Li I LIABilllTY AND bÅh1ACE                                                     it£Li£lt, LIABILITY AND hAMÄC
 Ñ LCakÈ Îl£ÃI 11 ÍIOLDINC IN
   OUGÉ ITÅ ÅC£NT ËOtt ŠßltV ICI 0) i ÍtOÓ£â$· ÍOD V B                            THROUGHsl%AC             T Olt$ RV € O           'ROC         ODY IL

                             Returned the same day                                by leaving same at the dwelling house or usual place of abode in the hands of
                                               No.                                                           .                  .    . a perse of suitable age and
                                                                                  dscretlen residing there n as a memixr of the domicilbry estahlishrne14 îvhose
Deputy Sheriff e                                                                  nime ánd other facticanected with this service I learned by interrogating
                                                                                  HIM/HER the said l£MC Il£A LTil llOLDINGS; |NC; f.eing absent from thò
Mileage $                            .                                            domicile átirne of sa id service.
                                / BNTE RED /
                   PAPER                             RETURN                                                                      No.
                                                                                   eputy Sheriff of
        e SERIAL No                DEMJTY                     PA RISH




     ID: 10696773                                                         Page 1 of 1
                Case 2:21-cv-01188-BWA-JVM Document 1-2 Filed 06/18/21 Page 20 of 23


ATTORNEY'S NAME:                 Kiefer, Megan C 32882
AND ADDRESS:                     2310 Metair e Road , Metairie, LA 70001

                         CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                                                 STATE OF LOUISIANA
              NO: 2021-03912                                         DIVISION: A                                                 SECTION: 16
                                                                  REY, TOMAS ET AL
                                                                              Versus

                                       LCMC HEALTH CARE PARTNERS, LLC ET AL
                                               CITATION
TO:                     LCMC HEALTH HOLDINGS, INC.
THROUGH:                ITS AGENT FOR SERVICE OF PROCESS: JODY B. MARTIN
                        200 HENRY CLAY AVENUE, NEW ORLEANS, LA 70118
YOU HAVE BEEN SUED:
You must either comply with the demand contained in the
PETITION FOR CLASS ACTION LAWSUIT RELATED TO INJUCTIVE RELIEF, LIABILITY AND
DAMAGES
a certified copy of which accompanies this citation, or file an answer or other legal pleading in the office of the
Clerk of this Court, Room 402, Civil Courts Building, 421 Loyola Avenue, New Orleans, LA, within fifteen (15)
days after the service hereof under penalty of default.
                                           ADDITIONAL INFORMATION
       Legal assistance is advisable. IIf you want a lawyer and can't find one, you may call the New Orleans
       Lawyer Referral Service at 5d4-561-8828. This Referral Service operates in conjunction with the New
       Orleans Bar Association. If you qualify, you may be entitled to free legal assistance through Southeast
       Louisiana Legal Services (SLLS) at 877-521-6242 or 504-529-1000.
       ********COURT PERSON1 EL ARE NOT PERMITTED TO GIVE LEGAL ADVICE********
IN WITNESS HEREOF, I have hereunto set my hand and affix the seal of the Civil District Court for the
Parish of Orleans, State of LA May 10, 2021
Clerk's Office, Room 402, Civil Courts                                                     CHELSEY RICHARD NAPOLEON, Clerk of
421 Loyola Avenue                                                                          The       Dis ict ourt
New Orleans, LA                  .                                                         fort e r       f       s
                                                                                           Stat
                                                                                           b
                                                                                             asm ne B an , De utý C rk
                                                                    SHERIFF'S RETUR
                                                                (for use of process servers only)
                             PERSONAL SERVICE                                                                     DOMICILIARY SERVICE
On this             day of                                       served a copy of   On this              day of                                        served a copy of
the within                                                                          the within
PETITION FOR CLASS ACTION LAWSUIT RELATED TO INJUCTIVE                              PETITION FOR CLASS ACTION LAWSUIT RELATED TO INJUCTIVE
RELIEF, LIABILITY AND DAMAGES                                                       RELIEF, LIABILITY AND DAMAGES
ON LCMC HEALTH HOLDINGS, INC.                                                       ON LCMC HEALTH HOLDINGS, INC.
THROUGH: ITS AGENT FOR SERVICE OF PROCESS: JODY B.                                  THROUGH: ITS AGENT FOR SERVICE OF PROCESS: JODY B.
MARTIN                                                                              MARTIN
                      Returned the same day                                         by leaving same at the dwelling house, or usual place of abode, in the hands of
                                             No.                                                                                           a person of suitable age and
                                                                                    discretion residing therein as a member of the domiciliary establishment, whose
Deputy Sheriff of                                                                   name and other facts connected with this service I learned by interrogating
Mileage: $                                                                          HIM/HER the said LCMC HEALTH HOLDINGS, INC. being absent from the
                                                                                    domicile at time of said service.
                               / ENTERED /
                                                                                                                    Returned the same day
                PAPER                                  (ETURN
                                                                                                                                     No.
                    I                              /
                                                                                    Deputy Sheriff of
         SERIAL NO.               DEPUTY                        PARISH




      ID: 10696773                                                          Page 1 of 1
              Case 2:21-cv-01188-BWA-JVM Document 1-2 Filed 06/18/21 Page 21 of 23

                                      CLERK OF CIVIL DISTRICT COURT
     CIVIL DIVISION
                                                                                     LAND RECORDS DIVISION
421 Loyola Avenue, Room 402
                                                                                       1340 Poydras Street, 4th Floor
New Orleans, Louisiana 70112
                                                                                       New Orleans, Louisiana 70112
 cdeclerk@orleansede.com
                                                                                  civilclerklandrecords@orleansedc.com
 Telephone: (504) 407-0000                                                                Telephone: (504) 407-0005
    Fax: (504) 592-9128
                                           Chelsey Ricliard%apoleon
                                      Clerk of Court and Ex-Officio Recorder

                                                   May 11, 2021

         Megan C. Kiefer
         Attorney at Law
         2310 Metairie Road
         Metairie, LA 70001

                RE:     Tomas Rey, et al v. LCMC Health Care Partners, LLC, et al
                        CDC No. 2021-3912 Division "A-16"
                        Petition for Class Action Lawsuit Related to Injunctive Relief, Liability and
                        Damages/Fee Due for Service Copies

         Dear Ms. Kiefer:

                  This office is in receipt of the Petition for Class Action Lawsuit Related to Injunctive
         Relief, Liability and Damages in the above captioned matter filed May 7, 2021. However, there
         were no copies attached for service. Therefore, a fee is due in the amount of $144.00 for four
         certified copies that were made for service. The fees are as follows:

                             48 certified pages @ $3.00 per page           |     $144.00
                             Total Amount Due                              |     S144.00

                If you have questions, contact the Section Head for Division "A-16" at (504) 407-0131.

                                                                     incerely,



                                                            (for)   Chelsey Richard Napoleon
                                                                    Clerk, Civil District Court
        CRN/iwf




                                                                                           V RI IE
    Case 2:21-cv-01188-BWA-JVM Document 1-2 Filed 06/18/21 Page 22 of 23



                                                                                                F I LE

               CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
                                                                                             MEf f 2      A II: 23

                                    STATE OF LOUISIANA
                                                                                           STRICT COURî
NO.: 2021-03912                                                                   DIVISION "A "

TOMAS REY, MELISSA REY, ROBERT DENNY, VICTORIA EMMERLING, NICOLE
                WILLIAMSON AND ISABEL REYNOLDS

                                              VERSUS

               LCMC HIALTH CARE PARTNERS, LLC, LOUISIANA
           CHILDREN lV EDICAL CENTER, CHILDREN'S HOSPITAL, and
                       LCMC HEALTH HOLDINGS, INC.

FILED:
                                                       DEPUTY CLERK

                                    REQUEST FOR NOTICE

         In accordance with LSA-C.C.P. Article 1572, you are requested to give Plaintiffs, Tomas

Rey, Melissa Rey, Robert Denny, Victoria Emmerling, Nicole Williamson, and Isabel Reynolds,

written notice by mail ten (10) days in advance of the date fixed for the trial or hearing ofthis case,

whether on exceptions, motions, rules or the merits. We also request immediate notice of all orders

of judgments, whether interlocutory or final, made or rendered, in this case upon the rendition

thereof as provided by LSA-C.C.P. Articles 1913 and 1914, including notice of judgment in the

event this case be taken under advisement, or if the judgment is not signed at the conclusion of the

trial.

                                              Respectfully submitted,

                                              THE LAW OFFICE OF CHRISTOPHER BRUNO




                                              Christopher Bruno, Bar No. 18818
                                              807 Howard Ave.
                                              New Orleans, LA 70113
                                              Telephone: (504) 606-8093
                                              Facsimile: (504) 523-4161
                                              Email: chris@cjbrunolaw.com

                                              and

                                              BRUNO & BRUNO




                                              Joféph M. Bruno, Bar No. 3604
                                              855 Baronne St.
                                              New Orleans, LA 70113
                                              Telephone: (504) 525-1335
                                              Facsimile: (504) 561-6775
                                              Email: jbruno@brunobrunolaw.com
Case 2:21-cv-01188-BWA-JVM Document 1-2 Filed 06/18/21 Page 23 of 23




                               nd

                              KIEFER & KIEFER




                              Megan C.MBar No. 32882
                              Nat G. Kiefer, Jr., Bar No. 1461
                              2310 Metairie Road
                              Metairie LA 70001
                              Telephone: (504) 828-3313
                              Facsimile: (504) 828-0024
                              Email: megan@kieferlaw.com

                              Attorneysfor Plaintiffs
